Title: To James Madison from Joseph Jones, 2 January 1781
From: Jones, Joseph
To: Madison, James



Dear Sr.
2d. Janry 1781

I was not in a condition to visit Fredericksburg the last week or you should then have been informed that Mr. Braxton has taken the Warrant upon the Treasurer and agreed to give Bills payable in Philadelphia for the amount of 110,000 £. Mr. Fitzhugh was to bring them up but is not yet arrived unless he came yesterday wch. may be the case as Braxton wrote me it was expected they would rise on Saturday last. That however is I think doubtfull as I am pretty certain they wod. if possible take up the question of the back Lands as well as the Mississippi affair with Spain. It seems their was a Ballot for a Person to repair to Congress and the General, in consequence of the Resolution I before mentioned to you, the day Braxton wrote, and the House being divided between the Speaker & R. H. Lee the question could not be decided as the Speaker being the person in question could not [vote] in his own case[.] after much debate and perplexity Lee withdrew his Pretensions so that Harrison stood elected. Braxton says the old Fellow was so disgusted with the vote that he believed he wod. resign his appointmt. Shod. that be the case I question whether any one undertakes the Embassy especially as it is in great part superseded by Col. Laurens’s appointmt. No doubt but the Delegates in Congress by proper Instructions could have done every thing this Agent can do but as he was to attend the Gener[al] and our Delegation thin it was thought be[st] to appoint some person not of the Delegation as he wod. be necessarily absent for some time on the visit to Head Quarters. I told Mr. Henry the Father of the proposition I had no doubt but every proper measure was already taken and that I did not believe any good wod. result from it further than might be expected from the State the Commonwealth could give of its ability to comply with the requisitions of Congress[,] that if more was laid upon her than she could bear some other course might in time be taken to supply what she wod. likely fall short, but this could be done by a representation of the matter by the Executive to the Delegates as well as in any other way. I have not heard the issue of the Report on the Delegates accounts and their future allowance. If nothing unforeseen prevents I shall I hope be able to leave this abt. the 12th. instant for Philadelphia. Mrs. Jones’s third day Ague and Fever still pursues her and she is so reduced as to be scarsely able to take exercise wch. makes it rather disagreeable to leave her but as she has agreed to try the Northern air next Spring if in her power and several things are wanting to prepare for Housekeeping it makes a trip on my part necessary previous to her going as she cannot venture into the City untill I could make the proper provision for fear of the smallpox. It is to be hoped the removal of Sartine and the introduction of this new man of distinguished ability into the managemt. of the naval departmt. of France will produce a more active and vigorous prosecution of the War in favour of America than we have yet experienced. I fear from the great delays in the Assembly our new Levies will be late in the Field. adieu.
Yrs. very truly.
Jos: Jones.
